 MEYER LABEL CO., INC.Meyer Label Company, Inc. and Local One, Amalga-mated Lithographers of America, a/w InternationalTypographical Union, AFL-CIO. Case 2-CA-15261March 17, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed on November 11, 1977, byLocal One, Amalgamated Lithographers of America,a/w International Typographical Union, AFL-CIO,herein called the Union, and duly served on MeyerLabel Company, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 2, issueda complaint and notice of hearing on December 19,1977, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSections 8(a)(5) and (1) and 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding. Respondentfiled an answer admitting in part, and denying inpart, the allegations of the complaint.On January 16, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently on January 27,1978, the Board issued an order transferring proceed-ing to the Board and Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. The Respondent filed adocument entitled "Affidavit in Opposition to theMotion for Summary Judgment and Answer toNotice To Show Cause."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record 1 in this proceeding, theBoard make the following:I Official notice is taken of the record in the representation proceeding,Case 2-RC-17619, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc.. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d (C.A.5, 1969); Intertype Co. v. Penello, 269 F. Supp. 573 (D.C.Va., 1967); FollettCorp., 164 NLRB 378 (1967). enfd. 397 F.2d 91 (C.A. 7, 1968); Sec. 9(d) ofthe NLRA, as amended.2 The Board found the following unit of Respondent's employees to beappropriate in the underlying representation proceeding, Meyer Label Co.,Inc., 232 NLRB No. 142 (1977):235 NLRB No. 28Ruling on the Motion for Summary JudgmentThe complaint and Motion for Summary Judgmentallege that the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in a unit found appropriate,that the Union requested that Respondent bargainwith it, and that Respondent refused to do so.The Union filed a petition in Case 2-RC-17619 onMarch 31, 1977, seeking to represent certain ofRespondent's employees. Although the RegionalDirector dismissed the petition after a hearing, theBoard granted the Union's request for review anddirected an election in the unit requested by theUnion.2After a secret-ballot election held on October 28,1977, in which the Union received a majority of theballots cast, the Board certified the Union onNovember 7, 1977.According to the sworn allegations in the Motionfor Summary Judgment, on November 15, 1977, theUnion requested by telephone that Respondentbargain with it and on November 17, 1977, Respon-dent refused that request.Respondent in its answer to the complaint and itsresponse to the Notice To Show Cause challenges theappropriateness of the unit of employees whom theUnion represents, the majority status of the Union,and the certification of the Union as the exclusivecollective-bargaining representative for the employ-ees of Respondent in the unit. Thus, Respondentcontends that it did not refuse to bargain with aproperly certified representative in an appropriateunit. In the same vein Respondent also deniesinformation sufficient to form an opinion as towhether the Union requested Respondent to bargaincollectively with it as the exclusive bargaining repre-sentative.These contentions, however, are all based onRespondent's objections to the Board's certificationof the Union as the exclusive bargaining representa-tive in an appropriate unit of Respondent's employ-ees.3Neither the fact of certification nor the aver-ments that the Union made a request to bargain andthat Respondent refused to do so are specificallydenied.All employees engaged in lithographic production work, includingpressmen, cameramen, strippers, and platemakers, excluding all otheremployees, office clerical employees, guards, and all supervisors asdefined in the Act.3 Attached to the Motion for Summary Judgment is Respondent's letterdated December 6, 1977, stating that it is refusing to bargain with the Unionin order to seek review of the Board's unit decision in the underlyingrepresentation proceeding.157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging an 8(a)(5) violation is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding.Accordingly, we shall grant the Motion for Sum-mary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all timesmaterial herein, a New York corporation, with itsprincipal office and place of business in New York,New York, where it is engaged in the business ofspecialty printing, primarily printing lable andpatches on fabrics. During the past year, Respondentderived gross revenues in excess of $500,000, soldand shipped to firms located outside the State ofNew York goods valued in excess of $50,000, andpurchased goods from outside the State of New Yorkin excess of $50,000 which were shipped directly toits New York facility.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal One, Amalgamated Lithographers of Ameri-ca, a/w International Typographical Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.4 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All employees engaged in lithographic productionwork, including pressmen, cameramen, strippers,and platemakers, excluding all other employees,office clerical employees, guards, and all supervi-sors as defined in the Act.2. The certificationOn October 28, 1977, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 2, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on November 7, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 15, 1977, andat all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about November 17, 1977, andcontinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that Respondent has, sinceNovember 17, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.158 MEYER LABEL CO., INC.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Meyer Label Company, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local One, Amalgamated Lithographers ofAmerica, a/w International Typographical Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All employees engaged in lithographic produc-tion work, including pressmen, cameramen, strippers,and platemakers, excluding all other employees,office clerical employees, guards, and all supervisorsas defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since November 7, 1977, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about November 17, 1977,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Meyer Label Company, Inc., New York, New York,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local One, Amalga-mated Lithographers of America, a/w InternationalTypographical Union, AFL-CIO, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All employees engaged in lithographic productionwork, including pressmen, cameramen, strippers,and platemakers, excluding all other employees,office clerical employees, guards, and all supervi-sors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.159 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its facility at 5-7 East 16th Street, NewYork, New York, copies of the attached noticemarked "Appendix."5Copies of said notice, onforms provided by the Regional Director for Region2, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with LocalOne, Amalgamated Lithographers of America,a/w International Typographical Union, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All employees engaged in lithographic pro-duction work, including pressmen, camera-men, strippers, and platemakers, excludingall other employees, office clerical employ-ees, guards, and all supervisors as defined inthe Act.MEYER LABEL COMPANY,INC.160